Title: To Alexander Hamilton from William Ellery, 30 July 1792
From: Ellery, William
To: Hamilton, Alexander


Colles OfficePort of Newport [Rhode Island] July 30th 1792 Sir,
I have received your letter of the 9th of this month on the twentieth. The monies I had collected approached so nearly to the sum wanted to discharge the drawbacks due on distilled Spirits exported, that I thought it more adviseable to advance the deficiency, than to apply for it to the Bank of Providence. It has been advanced by the office, the drawback due on the 26th. of June last is paid, and I hope that the like difficulties will not again occur.
By the 8th. Sec. of the Act for raising a further sum of money for the protection of the Frontiers and for other purposes therein mentioned, it is enacted, That the term of credit for the payment of duties on salt shall be nine months, and on all articles, the produce of the West Indies, salt excepted, where the amount of the duty to be paid by one person or copartnership shall exceed fifty dollars, shall be four months.” A cargo consisting of Sugar Coffee and salt is imported from the West Indies, the duties to be paid by one person or copartnership, the aggregate amount of which exceeds fifty dollars but the duty upon the salt separately considered doth not exceed that sum; is the duty on the salt in such case to be paid down, or is it to be paid in nine months, or combined with the duties on the other articles is it to be paid in four months?
The Thermomr. designed for the Surveyor of Pawcatuck has been sent to him and arrived safe.
I am, Sir, Yr. most Obedt servt
Wm Ellery Collr.
A Hamilton Esqr
